


Exhibit 10.1










AMENDMENT TO RETENTION AND SEVERANCE AGREEMENT
Amendment No. 1, dated as of November 14, 2013, to the Retention and Severance
Agreement dated as of December 17, 2010 (the “Retention Agreement”), by and
between Blyth, Inc., a Delaware corporation (together with its successors and
assigns permitted under this Agreement, the “Company”), and Robert B. Goergen,
Jr. (the “Executive”). Capitalized terms used herein that are not defined herein
shall have the meanings ascribed thereto in the Retention Agreement.
W I T N E S S E T H:
WHEREAS, the Company entered into the Retention Agreement with a view toward
fostering the continued employment of the Executive and encouraging the
continued attention and dedication of the Executive to his assigned duties; and
WHEREAS, the Company desires to employ the Executive as the President and Chief
Executive Officer of the Company and to enter into an amendment of the Retention
Agreement embodying the additional terms of such employment, and the Executive
desires to enter into such amendment and to accept such employment.
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Company and the Executive
hereby agree as follows:
1.    AMENDMENT OF RETENTION AGREEMENT.
The Retention Agreement is hereby amended by adding the following Sections
thereto immediately following Section 8(e) thereof:
9. Position, Duties and Responsibilities.
(a)Commencing on November 14, 2013 (the “Effective Date”), the Executive shall
be employed as the President and Chief Executive Officer of the Company and
shall be responsible for the general management of the affairs of the Company.
The Executive has heretofore been elected as a member of the Board of Directors
of the Company and the Company will, in good faith, include the Executive on the
Company’s slate of nominees to be elected to such Board at appropriate meetings
of stockholders of the Company so long as he continues to be employed by the
Company. The failure by the Company to nominate the Executive for election to
the Board of Directors and/or the failure of the stockholders of the Company to
elect or reelect the Executive to such Board shall constitute, without
limitation, “Good Reason” for purposes of Section 1(f) of this Agreement. The
Executive, in carrying out his duties under this Agreement, shall report to the
Board and shall devote his full business time and attention to the business and
affairs of the Company and shall use his best efforts, skills and abilities to
promote its interests.
(b)Nothing herein shall preclude the Executive from (i) serving on the boards of
directors of a reasonable number of other corporations subject to the approval
of the Board in each case




--------------------------------------------------------------------------------




(which approval has been given as to the boards on which the Executive is
currently serving as a director), which approval shall not be unreasonably
withheld, (ii) serving, to the extent consistent with past practice, on the
boards of a reasonable number of educational and/or charitable organizations,
(iii) engaging in charitable activities and community affairs, and (iv) managing
his personal investments and affairs, provided that such activities set forth in
this Section 9(b) do not materially interfere with the proper performance of his
duties and responsibilities under Section 9(a).
(c) The Executive’s employment will be “at will.” Consequently, either the
Company or the Executive may terminate the Executive’s employment at any time,
with or without Cause or Good Reason, in its or his sole discretion, subject to
the terms and conditions of this Agreement.
10.     Base Salary.
The Executive shall be paid a Base Salary in an annualized amount equal to not
less than $650,000. The Base Salary shall be reviewed annually for increase in
the discretion of the Board.
11.     Annual Incentive Award.
The Executive shall participate in the Company’s Management Performance
Incentive Plan or any successor annual incentive award plan of the Company.
Under such plan, the Executive shall have a target bonus opportunity each year
equal to at least 100% of his then Base Salary, payable in that amount if the
performance goals established for the relevant year are met. If such performance
goals are not met, the Executive shall receive a lesser amount (or nothing) as
determined in accordance with applicable plan guidelines. If such performance
goals, are exceeded, the Executive may receive a greater amount as determined in
accordance with applicable plan guidelines. The Executive shall be paid his
annual incentive awards no later than other senior executives of the Company are
paid their annual incentive awards.
12.     Long Term Incentive Plan.
The Executive shall participate in the Company’s Plans and any successor long
term incentive award plan of the Company and shall have a Long Term Incentive
Plan target award opportunity each year equal to at least 130% of his then Base
Salary, payable in that amount if the performance goals established for the
relevant year are met. If such performance goals are not met, the Executive
shall receive a lesser amount (or nothing) as determined in accordance with
applicable plan guidelines. If such performance goals, are exceeded, the
Executive may receive a greater amount as determined in accordance with
applicable plan guidelines.
13.    Employee Benefit Programs.
The Executive shall be entitled to participate in all employee pension and
welfare benefit plans and programs made available to the Company’s senior level
executives or to its employees generally, as such plans or programs may be in
effect from time to time, including, without limitation, pension, profit
sharing, savings and other retirement plans or programs, 401(k), medical,
dental, fringe benefit, hospitalization, short-term and long-term disability and
life insurance plans, accidental death and dismemberment protection, travel
accident insurance, and any other pension or retirement plans or programs and
any other employee welfare benefit plans or programs that may be sponsored by
the Company from time to time,




--------------------------------------------------------------------------------




including any plans that supplement the above-listed types of plans or programs,
whether funded or unfunded.
14.     Reimbursement of Business and Other Expenses; Perquisites; Vacations.
(a) The Executive is authorized to incur reasonable expenses in carrying out his
duties and responsibilities under this Agreement and the Company shall promptly
reimburse him for all business expenses incurred in connection with carrying out
the business of the Company, subject to documentation in accordance with the
Company’s policy. The Company shall pay all reasonable financial consultant and
legal fees and expenses incurred by the Executive in connection with the
negotiation of the Executive’s employment arrangements with the Company.
(b) The Company will (i) provide a car for the Executive’s use, consistent with
past practice, and (ii) permit the Executive to use the Company’s aircraft,
consistent with past practice (subject to the obligation to reimburse the
Company for the value of the personal use thereof determined in accordance with
Treasury Regulation 1.61-21(g)).
(c)The Executive shall be entitled to four weeks paid vacation per year of
employment, which shall accrue and otherwise be subject to the Company’s
vacation policy for senior executives.
15.     Death; Termination of Employment Due to Disability.
(a) Executive’s Death. In the event of the Executive’s death, his estate or his
beneficiaries, as the case may be, shall be entitled to the payments and
benefits set forth in subsections (a)-(d) and (f) of Section 2 hereof (and for
purposes of Section 2, the “Date of Termination” shall mean the date of the
Executive’s death and, for purposes of Section 2(f) the “Executive” shall mean
the Executive’s spouse), the provisions of which are incorporated herein and
made a part hereof as if set forth herein in their entirety.
(b) Termination Due to Disability. In the event that the Executive’s employment
is terminated due to his Disability (as defined below), he shall be entitled to:
(i)disability benefits in accordance with the long-term disability program then
in effect for senior executives of the Company;
(ii)the same compensation and benefits to which the Executive would be entitled
in the event of a termination of the Executive’s employment by the Company
without Cause under subsections (a)-(d) and (f) of Section 2 hereof, the
provisions of which are incorporated herein and made a part hereof as if set
forth herein in their entirety; provided, however, that the amount payable to
the Executive pursuant to this Section 15(b)(ii) shall be reduced by the amount
of disability benefits that are paid to the Executive pursuant to Section
15(b)(i).
For purposes of this Section 15(b), the term “Disability” shall mean the
Executive’s inability, due to physical or mental incapacity, to substantially
perform his duties and responsibilities under this Agreement, as determined by a
medical doctor selected by the Company and the Executive, for a period of six
months or longer. If the Parties cannot agree on a medical doctor, each Party
shall select a medical doctor, and the two doctors shall select a third who
shall be deemed to be the medical doctor selected by the Company and the
Executive for purposes hereof.




--------------------------------------------------------------------------------




(c)    Termination by the Company for Cause. In the event the Company terminates
the Executive’s employment for Cause, the Executive shall be entitled to Base
Salary through the date of the termination.
(d)Voluntary Termination. In the event the Executive terminates his employment
voluntarily, the Executive shall be entitled to Base Salary through the date of
the termination. A voluntary termination under this Section 15(d) shall be
effective 30 calendar days after prior written notice is received by the
Company.
(e)Other Termination Benefits. In the case of any of the foregoing terminations,
the Executive or his estate shall also be entitled to:
(i)the balance of any incentive awards due for performance periods which have
been completed, but which have not yet been paid;
(ii)any expense reimbursements due the Executive; and,
(iii)other benefits, if any, in accordance with applicable plans and programs of
the Company.
16. Vesting Upon Change in Control. In the event that a Change in Control (as
defined in Section 2(g) hereof) occurs prior to the termination of the
Executive’s employment and prior to the expiration of an Award or other
equity-based arrangement subject to vesting and held by the Executive
(collectively, with the Awards, “Equity Awards”) then, upon such Change in
Control, such Equity Awards will vest in full, all performance goals or other
vesting criteria will be deemed achieved at target levels and, with respect to a
stock option or stock appreciation right, be exercisable as to all of the
covered shares, including shares as to which the stock option or stock
appreciation right would not otherwise be exercisable.
2.    CONTINUING VALIDITY AND ENFORCEABILITY OF RETENTION AGREEMENT.
Except as amended hereby, the Retention Agreement shall remain in full force and
effect, and all of the provisions thereof shall be applicable to the sections
thereof that have been added thereto pursuant to this Amendment.


IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
written above.


Blyth, Inc.




By:________________________________                            
Name:
Title:






__________________________________________
Robert B. Goergen, Jr.






